Exhibit 10.7

FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of September 27, 2006

among

INNKEEPERS USA TRUST

and

INNKEEPERS USA LIMITED PARTNERSHIP,

as Borrowers

WELLS FARGO BANK, N.A.,

as Administrative Agent, Sole Lead Arranger

and

THE LENDERS NAMED HEREIN,

as Lenders

$205,000,000

CALYON NEW YORK BRANCH

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of September 27, 2006, by and among INNKEEPERS USA TRUST, a Maryland real estate
investment trust (the “Trust”), and INNKEEPERS USA LIMITED PARTNERSHIP, a
Virginia limited partnership (the “Partnership”) (the Trust and the Partnership
are individually called a “Borrower” and collectively called “Borrowers”), each
Lender (defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), a national banking association, as Administrative Agent (in
such capacity, together with its successors and permitted assigns,
“Administrative Agent”).

R E C I T A L S

A. Reference is hereby made to that certain Credit Agreement dated as of
July 23, 2004, executed by Borrowers, the Lenders party thereto (“Lenders”), and
Administrative Agent (as amended, the “Credit Agreement”).

B. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

C. Borrower, Administrative Agent, and Lenders desire to (a) increase the amount
of the Total Commitment in accordance with Section 2.6 of the Credit Agreement,
and (b) otherwise modify certain provisions contained in the Credit Agreement,
in each case subject to the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to the Credit Agreement.

(a) Recital 1. is hereby deleted in its entirety and replaced with the
following:

1. Borrowers have requested that Lenders extend to Borrowers a revolving credit
facility having a maximum principal amount of $205,000,000 (subject to the
provisions of Section 2.6).

(b) Section 1.1 is hereby amended to delete the definitions of “Applicable
Margin,” “Capitalization Rate,” “Implied Debt Service,” and “Maturity Date” in
their entirety and replace such definitions with the following:

“Applicable Margin” means, as of any date of determination:

(a) The interest margin over the Base Rate or LIBOR, as the case may be, based
upon the Total Indebtedness to Implied Value Ratio, as stated in the table
below:

 

Level

  

Total Indebtedness to Implied Value Ratio

   Applicable
Margin for
LIBOR
Borrowings     Applicable
Margin for
Base Rate
Borrowings     Facility Fee per
Annum   1    Less than or equal to 50%, but greater than 45%    1.75 %   0.00 %
  0.10 % 2    Less than or equal to 45%, but greater than 40%    1.55 %   0.00 %
  0.10 % 3    Less than or equal to 40%, but greater than 35%    1.40 %   0.00 %
  0.10 % 4    Less than or equal to 35%, but greater than 25%    1.25 %   0.00 %
  0.10 % 5    Less than or equal to 25%    1.15 %   0.00 %   0.10 %

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

The Applicable Margin determined above in effect at any time (whether in the
middle of an Interest Period or otherwise) is based upon the Total Indebtedness
to Implied Value Ratio as determined from the Current Financials and related
Compliance Certificate then most-recently received by Administrative Agent. The
change in the Applicable Margin set forth above shall become effective on the
first day of the first calendar month following Borrower’s delivery to
Administrative Agent of written confirmation, in form and detail reasonably
satisfactory to Administrative Agent, that the Total Indebtedness to Implied
Value Ratio has changed; provided however, the initial Applicable Margin
effective on the Closing Date shall be that under Level 3 above. If Borrowers
fail to timely furnish to Administrative Agent any Financial Statements and
related Compliance Certificate as required by this Agreement, then the maximum
Applicable Margin applies from the date those Financial Statements and related
Compliance Certificate are required to be delivered and remain in effect until
Borrowers furnish them to Administrative Agent.

(b) Administrative Agent shall promptly notify each Credit Party and Borrowers
of any change in the Applicable Margin, provided that the failure to provide
such notice shall not affect the effective date of any such change.

“Capitalization Rate” means, with respect to any Hotel or any Borrowing Base
Property, an amount equal to nine and one half percent (9.50%).

“Implied Debt Service” means, as of any date of determination, the annual Debt
Service required to amortize the outstanding Commitment Usage as of such date
assuming equal monthly payments of principal and interest over a period of
thirty (30) years at an annual rate of interest equal to the greater of (a) one
and one-half of one percent (1.50%) in excess of the rate published on the last
business day of the calendar quarter immediately preceding such date of
determination, in the United States Federal Reserve Statistical Release (H.15)
for ten-year Treasury Constant Maturities, and (b) seven percent (7%).

“Maturity Date” means September 30, 2008 as such date may be extended pursuant
to Section 3.21.

 

First Amendment to Credit Agreement   2          



--------------------------------------------------------------------------------

(c) Section 2.6(b)(iv) is hereby deleted in its entirety and replaced with the
following:

(iv) After giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the aggregate of the Total
Commitment does not exceed $275,000,000 (less the amounts of any permanent
reductions pursuant to Section 3.2(c)) unless all Lenders consent in writing;

(d) Section 3.20(e) is hereby deleted in its entirety and replaced with the
following:

(e) Extension Fees. Upon the extension of the Maturity Date, as provided in
Section 3.21, Borrowers agree to pay Administrative Agent, on or before the
original Maturity Date, for the ratable account of Consenting Lenders (as
defined in Section 3.21), an extension fee equal to fifteen basis points (0.15%)
of the Commitment of each Consenting Lender.

(e) Section 3.21 is hereby deleted in its entirety and replaced with the
following:

3.21 Extension of Maturity Date. Borrowers may request one-year extensions of
the Maturity Date by making such request in writing (an “Extension Request”) to
Administrative Agent at least thirty (30) days prior to each September 30th
during the term of this Agreement (except for the September 30th that is the
then-existing Maturity Date). Administrative Agent shall promptly notify each
Lender of any such Extension Request (the date Administrative Agent receives
such Extension Request being the “Request Date”) and each Lender shall notify
Administrative Agent within thirty (30) days after the Request Date whether such
Lender consents to such extension; provided that the failure to respond by
Administrative Agent or any Lender to an Extension Request shall be deemed to be
a denial of such consent by such Person. If Lenders having a Pro Rata Share of
at least sixty-six and two-thirds percent (66 2/3%) consent to such extension
(such Lenders being “Consenting Lenders” and the Lenders not consenting being
“Non-Consenting Lenders”) within thirty (30) days after the Request Date (the
date Administrative Agent receives the necessary consents to such extension and
receives or is deemed to have received the consent or denial of consent of all
Lenders being the “Approval Date”), then the then-existing Maturity Date shall
be extended for one (1) year as to the Consenting Lenders so long as (a) no
Default or Potential Default exists, (b) Borrowers, on or before ninety
(90) days after the Approval Date, either (i) pays to the Non-Consenting Lenders
the Principal Debt owing to such Non-Consenting Lenders, together with all
accrued unpaid interest thereon, all fees, and any Funding Loss payable under
Section 3.18 owing to such Non-Consenting Lenders, in which case the Commitment
of each such Non-Consenting Lenders shall be terminated, or (ii) effect one or
more assignments from the Non-Consenting Lenders to a new Lender or Lenders
pursuant to Section 13.11 who shall also consent to the extension of the
then-existing Maturity Date, and (c) Borrowers pay to Administrative Agent, for
the account of the Consenting Lenders, the extension fee set forth in
Section 3.20(e). Any such assignment to a new Lender or Lenders shall be subject
to the payment to the assigning Lender an amount equal to the Principal Debt
owing to such assigning Lender as of the effective date of such assignment,
together with all accrued unpaid interest thereon, all fees, and any Funding
Loss payable under Section 3.18 as a result of such payment to the assigning
Lender by the assignee Lender. Administrative Agent agrees to exercise its
reasonable best efforts to assist Borrowers in identifying prospective assignees
of the Non-Consenting Lenders’ Commitments hereunder; provided, however, that
Administrative Agent has no obligation to ensure that any such assignees will
agree to purchase assignments from the Non-Consenting Lenders. Any
Non-Consenting Lender shall, on the effective date of the termination of such
Non-Consenting Lender’s

 

First Amendment to Credit Agreement   3          



--------------------------------------------------------------------------------

Commitment or the assignment to another Lender described above, cease to be a
“Lender” for purposes of this Agreement; provided that Borrowers shall continue
to be obligated to such Lender under Section 7.12 with respect to Indemnified
Liabilities (as defined in Section 7.12) arising prior to such date. If
Borrowers fail to effect assignments from the Non-Consenting Lenders to a new
Lender or Lenders within ninety (90) days after the Approval Date, then
Borrowers may elect to not extend the then-existing Maturity Date, as provided
herein, by giving Administrative Agent written notice thereof within ninety-five
(95) days after the Approval Date. In such event, Borrowers shall not be
required to pay the extension fee set forth in Section 3.20(e).

(f) Section 4.1(b) is hereby deleted in its entirety and replaced with the
following:

(b) Intentionally Deleted.

(g) Section 4.4(a) is hereby deleted in its entirety and replaced with the
following:

(a) Debt Service Coverage. Borrowers shall not permit, as of any date of
determination, the ratio of (i) Adjusted NOI for the Borrowing Base Properties
in the Borrowing Base as of such date for the twelve (12) month period ending on
the date of determination, to (ii) Implied Debt Service, to be less than 1.90 to
1.0; provided however, that solely for the purpose of calculating the financial
ratio referenced in this Section 4.4(a), for any Borrowing Base Property in
service as a Qualified Property for less than twelve months (but for at least
one full calendar quarter), the Adjusted NOI from such Borrowing Base Property
shall be equal to the product of (x) the Adjusted NOI for such Borrowing Base
Property for the calendar quarter immediately preceding the date of
determination times (y) four (4); and provided, further, that such annualization
in the aggregate may not constitute more than twenty percent (20%) of total
Adjusted NOI.

(h) Section 13.11(c) is amended to delete the reference to $3,500 for
administrative fee for processing assignments, and substitute in its place a
reference to $4,500.

(i) Section 13.11(f) is hereby deleted in its entirety and replaced with the
following:

(f) Administrative Agent. Notwithstanding anything contained herein to the
contrary, if Administrative Agent (i) fails to maintain a minimum Commitment of
$25,000,000 (or, if approved by Borrowers, $15,000,000), and (ii) no longer has
a Commitment greater than or equal to the Commitment held by any other Lender,
then Borrowers and Required Lenders (excluding Administrative Agent) may remove
Wells Fargo as Administrative Agent and appoint a successor Administrative Agent
as set forth in Section 12.8.

(j) Section 13 is hereby amended to add the following new Section 13.14:

13.14 USA Patriot Act Notice: The USA Patriot Act of 2001 (Public Law 107-56)
and federal regulations issued with respect thereto require all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution. Consequently, Administrative Agent (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and Borrower shall provide to Administrative Agent, Borrower’s name, address,
tax identification number and/or such other identification information as shall
be necessary for Administrative Agent and Lenders to

 

First Amendment to Credit Agreement   4          



--------------------------------------------------------------------------------

comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

(k) Section 13 is hereby amended to add the following new Section 13.15:

13.15 Electronic Document Deliveries: Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com or a website sponsored or hosted by
Administrative Agent or Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender pursuant to Section 2.2 and (B) the Lender has
not notified Administrative Agent or Borrower that it cannot or does not want to
receive electronic communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which Administrative Agent or Borrower posts such documents or the documents
become available on a commercial website and Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next business
day for the recipient. Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the Compliance
Certificate required by Section 7.1 to Administrative Agent and shall deliver
paper copies of any documents to Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
Compliance Certificate required by Section 7.1, Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(I) Schedule 1 is hereby deleted in its entirety and replaced with Schedule 1
attached hereto.

2. Lenders and Commitments.

(a) The Lenders hereby agree that, as of the date hereof, each Lender’s
Commitment is as set forth on Schedule 1 attached hereto.

(b) By their execution of this Amendment, each Lender that is an Increasing
Lender pursuant to Section 2.6 hereby acknowledges and agrees to the increase in
its Commitment set forth on Schedule 1 attached hereto.

 

First Amendment to Credit Agreement   5          



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement and Other Loan Documents.

(a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement as modified and amended by
this Agreement, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

(b) Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

4. Ratifications. Each Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Agreement, (b) ratifies and confirms that all
guaranties and assurances, granted, conveyed, or assigned to the Credit Parties
under the Loan Documents are not released, reduced, or otherwise adversely
affected by this Agreement and continue to guarantee and assure full payment and
performance of the present and future Obligation, and (c) agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents and certificates as Administrative Agent may reasonably
request in order to create, preserve and protect those guaranties and
assurances.

5. Representations. Each Borrower represents and warrants to Lenders that as of
the date of this Agreement: (a) this Agreement has been duly authorized,
executed, and delivered by each Borrower and each Subsidiary Guarantor; (b) no
action of, or filing with, any Governmental Authority is required to authorize,
or is otherwise required in connection with, the execution, delivery, and
performance of this Agreement other than the reporting and filing of this
Agreement pursuant to Governmental Requirements regarding securities; (c) the
Loan Documents, as amended by this Agreement, are valid and binding upon each
Borrower and each Subsidiary Guarantor and are enforceable against each Borrower
and each Subsidiary Guarantor in accordance with their respective terms, except
as limited by Debtor Relief Laws and general principles of equity; (d) the
execution, delivery, and performance of this Agreement does not require the
consent of any other Person and do not and will not constitute a violation of
any Governmental Requirements, order of any Governmental Authority, or material
agreements to which any Borrower, Subsidiary Guarantor, or any of their
respective Subsidiaries, is a party or by which any Borrower, Subsidiary
Guarantor, or any of their respective Subsidiaries is bound; (e) all
representations and warranties in the Loan Documents are true and correct in all
material respects on and as of the date of this Agreement, except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) both before and after giving effect
to this Agreement, no Potential Default or Default exists.

6. Conditions. This Agreement shall not be effective unless and until:

(a) this Agreement is executed by each Borrower, each Subsidiary Guarantor,
Administrative Agent, and each Lender under the Credit Agreement;

(b) the representations and warranties in this Agreement are true and correct in
all material respects on and as of the date of this Agreement, except to the
extent that (i) any of them speak to a different specific date, or (ii) the
facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and

(c) both before and after giving effect to this Agreement, no Default or
Potential Default exists;

 

First Amendment to Credit Agreement   6          



--------------------------------------------------------------------------------

(d) Administrative Agent shall have received a replacement Note payable to the
order of each Lender, executed by Borrower in the amount of such Lender’s
respective Commitment as set forth on Schedule 1 attached hereto;

(e) Administrative Agent receives a certificate executed by Responsible Officer
of each Borrower certifying (i) the name of each of its officers who are
authorized to sign this Amendment and the other documents executed in connection
herewith, (ii) a true and correct copy of the Resolutions of each Borrower that
authorize the execution, delivery, and performance of this Amendment and the
other documents executed in connection herewith, and (iii) that the Constituent
Documents of each such Borrower have not been amended since July 23, 2004, and
that the same are still in effect;

(f) Administrative Agent receives an opinion of counsel of Borrower in form and
substance acceptable to Administrative Agent;

(g) Borrower shall have paid Administrative Agent all fees required to be paid
by Borrower under the Loan Documents (including that certain Fee Letter dated
August 18, 2006, by and among Administrative Agent and the Trust); and

(h) Administrative Agent receives notice addresses and federal tax
identification numbers for each Subsidiary Guarantor.

7. Continued Effect. Except to the extent amended hereby or by any documents
executed in connection herewith, all terms, provisions, and conditions of the
Credit Agreement and the other Loan Documents, and all documents executed in
connection therewith, shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.

8. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Agreement shall be construed — and its
performance enforced — under Georgia law, (d) if any part of this Agreement is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

9. Parties. This Agreement binds and inures to each of the parties hereto and
their respective successors and permitted assigns.

10. ENTIRETIES. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY
THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]

 

First Amendment to Credit Agreement   7          



--------------------------------------------------------------------------------

EXECUTED as of the day and year first mentioned.

 

INNKEEPERS USA TRUST, a Maryland real estate investment trust, as a Borrower By:
 

/s/ Mark Murphy

  Mark Murphy   General Counsel and Secretary

INNKEEPERS USA LIMITED PARTNERSHIP,

a Virginia limited partnership, as a Borrower

By:  

INNKEEPERS FINANCIAL CORPORATION, a

Virginia corporation, General Partner

  By:  

/s/ Mark Murphy

   

Mark Murphy

Vice President and Secretary

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Edwin S. Poole, III

Name:   Edwin S. Poole, III Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH,

as a Lender and Syndication Agent

By:  

/s/ Joseph A. Asciolla

Name:   Joseph A. Asciolla Title:   Managing Director By:  

/s/ David Bowers

Name:   David Bowers Title:   Managing Director

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender and Syndication Agent

By:  

/s/ Dean Whitehill

Name:   Dean Whitehill Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and Documentation Agent

By:  

/s/ Wayne Robertson

Name:   Wayne Robertson Title:   Senior Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

To induce Administrative Agent and Lenders to enter into this Amendment, the
undersigned jointly and severally (a) consent and agree to the Amendment’s
execution and delivery, (b) ratify and confirm that all guaranties, assurances,
and liens granted, conveyed, or assigned to Administrative Agent and Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligation, (c) agree to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional guaranties, assignments,
security agreements, deeds of trust, mortgages, and other agreements, documents,
instruments, and certificates as Administrative Agent may reasonably deem
necessary or appropriate in order to create, perfect, preserve, and protect
those guaranties, assurances, and liens, and (d) waive notice of acceptance of
this consent and agreement, which consent and agreement binds the undersigned
and their successors and permitted assigns and inures to the Administrative
Agent and Lenders and their respective successors and permitted assigns.

 

SUBSIDIARY GUARANTORS:

INNKEEPERS RI GENERAL, L.P.,

a Virginia limited partnership

By:  

INNKEEPERS RI GENERAL, INC.,

a Virginia corporation, General Partner

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy     Vice President and Secretary

INNKEEPERS RESIDENCE PORTLAND, L.P., a

Virginia limited partnership

By:  

INNKEEPERS RESIDENCE PORTLAND, INC., a

Virginia corporation, General Partner

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy     Vice President and Secretary

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

INNKEEPERS SUNRISE TINTON FALLS, L.P., a
Virginia limited partnership By:  

INNKEEPERS FINANCIAL CORPORATION

IV, a Virginia corporation, General Partner

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy     Vice President and Secretary

INNKEEPERS RESIDENCE EAST LANSING,

L.P., a Virginia limited partnership

By:  

INNKEEPERS RESIDENCE EAST LANSING,

INC., a Virginia corporation, General Partner

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy     Vice President and Secretary

INNKEEPERS RESIDENCE GRAND RAPIDS, L.P.,

a Virginia limited partnership

By:  

INNKEEPERS RESIDENCE GRAND RAPIDS,

INC., a Virginia corporation, General Partner

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy     Vice President and Secretary

INNKEEPERS MORRISTOWN, LLC,

a Virginia limited liability company

  By:  

/s/ Mark A. Murphy

    Mark A. Murphy   Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

KPA LOUISVILLE, LLC, a

Virginia limited liability company

By:  

/s/ Mark A. Murphy

  Mark A. Murphy Title:   Vice President

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PARTIES, ADDRESSES, COMMITMENTS, AND WIRING INFORMATION

 

Borrowers      

Innkeepers USA Trust

     

Innkeepers USA Limited Partnership

     

340 Royal Poinciana Way, Suite 306

Palm Beach, Florida 33480

     

Attention: Mr. Dennis Craven

Fax: 561-835-0457

      Administrative Agent      

Wells Fargo Bank, National Association

     

401 East Jackson Street, Suite 1450

     

Tampa, FL 33602

     

Attention: Edwin S. Poole III

     

Fax: 813-202-7201

     

Wiring Instructions:

     

Wells Fargo Bank, National Association

     

ABA: 121000248

     

Name: Wells Fargo Bank

     

Account: 278250720

     

Account Name: Wires-In-Process-DOC

     

Address: 2120 E. Park Place Ste 100

                El Segundo, CA 90245

     

OBI/BBI: Innkeepers USA Trust

                 Loan 100725

     

Attention: Joel T. Padilla 310-335-9439

      Special Instructions: Please forward all notices to the attention of Ed
Poole at Fax No. 813-202-7201 and Joel T. Padilla at Fax No. 310-615-1014

Schedule 1 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

Lenders

   Commitment    Pro Rata Share of
the Commitments  

Wells Fargo Bank, National Association

     $75,000,000    36.58536585 %

401 East Jackson Street, Suite 1450

     

Tampa, FL 33602

     

Attention: Edwin S. Poole III

     

Fax: 813-202-7201

     

Wiring Instructions:

      Wells Fargo Bank, National Association       ABA: 121000248       Name:
Wells Fargo Bank       Account: 278250720       Account Name:
Wires-In-Process-DOC       Address: 2120 E. Park Place Ste 100      
                 El Segundo, CA 90245      

OBI/BBI: Innkeepers USA Trust

                 Loan 100725

      Attention: Joel T. Padilla 310-335-9439      

Special Instructions: Please forward all notices to the

attention of Ed Poole at Fax No. 813-202-7201 and

Geraldine Joel T. Padilla at Fax No. 310-615-1014

 

 

 

Calyon New York Branch    $ 40,000,000    19.51219512 % 1301 Avenue of the
Americas       18th Floor Lodging Group       New York, NY 10019      
Attention: David Bowers       E-mail: david.bowers@us.calyon.com      
Telephone: 212-261-7831       Fax: 212-261-7532       Wiring Instructions:      
Calyon New York Branch       City: New York       ABA No. 026008073      
Account No. 0188179370100       Account Name: Client Banking Services      
Reference: Innkeepers       Wachovia Bank, National Association    $ 55,000,000
   26.82926829 % 301 South College Street       Charlotte, NC 28288      
Attention: David Blackman       E-mail: david.blackman@wachovia.com      
Telephone: 704-374-6272       Fax: 704-383-6205       Wiring Instructions:      
Wachovia Bank National Association       City: Charlotte, N.C.       ABA No.:
053000219       Account No. 01459168116011       Account Name: REIT      
Reference: Innkeepers USA Trust       Attn: Taylor Ahlstrom      

Schedule 1 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association

   $ 35,000,000    17.07317073 %

One PNC Plaza

     

PI-POPP-19-2

     

Pittsburgh, PA 15222

     

Attention: Wayne Robertson

     

E-mail: wayne.robertson@pnc.com

     

Telephone: 412-762-8452

     

Fax: 412-762-6500

     

Wiring Instructions:

     

PNC Bank, National Association

     

City: Pittsburgh, PA

     

ABA No. 043000096

     

Account No. GL No. 130760016803

     

Account Name: Innkeepers USA Trust and Innkeepers

     

USA Ltd. Part.

     

Phone Advise: Victoria Dixon X 8-4279

victoria.dixon@pnc.com

                   

Total Commitments

   $ 205,000,000    100.00000000 %              

Schedule 1 to First Amendment to Credit Agreement